                           IN THE UNITED STATES DISTRICT COURT

                           FOR THE EASTERN DISTRICT OF TEXAS

                                     BEAUMONT DIVISION

THOMAS CARROLL                                    §

VS.                                               §                 CIVIL ACTION NO. 1:19cv359

WARDEN BENJAMIN                                   §

                     ORDER ADOPTING THE MAGISTRATE JUDGE’S
                         REPORT AND RECOMMENDATION

       Plaintiff Thomas Carroll, proceeding pro se, filed this civil rights lawsuit. The court referred
this matter to the Honorable Zack Hawthorn, United States Magistrate Judge. The Magistrate Judge

has submitted a Report and Recommendation of United States Magistrate Judge. The Magistrate

Judge recommends that a motion to dismiss filed by plaintiff be granted and this lawsuit dismissed

without prejudice pursuant to Federal Rule of Civil Procedure 41(a).

       The court has received and considered the Report and Recommendation of United States

Magistrate Judge, along with the record and pleadings. No objections were filed to the Report and

Recommendation.

                                              ORDER

       Accordingly, the findings of fact and conclusions of law of the Magistrate Judge are correct

and the report of the Magistrate Judge is ADOPTED as the opinion of the court. Plaintiff’s motion

to dismiss is GRANTED. A final judgment shall be entered in accordance with the recommendation

of the Magistrate Judge.

                                 SIGNED this 20th day of February, 2020.




                                                                 ____________________________
                                                                 Michael J. Truncale
                                                                 United States District Judge
